PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/002,101
Filing Date: 7 Jun 2018
Appellant(s): ZHANG et al.



__________________
Leonard Z. Jua (Reg# 69,247)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 23, 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated May 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I.	On page 5 of Brief, Appellant argues: Moshir, does not disclose the claimed extracting rule. “determining, by the mobile terminal, whether or not to extract the trip information from the message based on whether or not the message meets an extracting rule, wherein the message meets the extracting rule in case that the message comprises a time which is after a current system time of the mobile terminal, and wherein the message does not meet the extracting rule in case that the message does not comprise a time which is after the current system time of the mobile terminal".
Examiner's response: Appellant’s argument is not persuasive and Examiner respectfully disagrees with the argument.
 With regards to a), Examiner notes Moshir discloses an extraction of email message travel data in real time notifications regarding delays in trip departure time (see Moshir Fig. 2, para [0006] "software modules operating on servers and on mobile phones that provide for secure storage of information, that select, send, and receive nuggets of personal information, and that store the 


II.	On page 8 of Brief, Appellant argues: Moshir, does not disclose the claimed establishing and generating operations. “based on having extracted the trip information, automatically establishing, by the mobile terminal, a connection to a preset network address or a preset server address; and generating, by the mobile terminal, prompting information for a user of the mobile terminal based on assisting information retrieved via the connection to the preset network address or the preset server address".
Examiner's response: Appellant’s argument is not persuasive and Examiner respectfully disagrees with the argument.
With regarding b), Examiner notes that Moshir discloses establishing and generating operations in communications between mobile phone network and Internet (see Moshir Fig.1, para [0046] " an Internet-based system for managing information that is transferred to and stored on a mobile phone, which is accomplished in many embodiments while maintaining an acceptable level of data security. In the example of system 100, users 21, 22, and 23 own, use, control, or have access to mobile phones 41, 42, and 43 respectively, which are 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Courtney Harmon/           Examiner, Art Unit 2159                                                                                                                                                                                             

Conferees:
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.